DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 9/23/2020 in which claims 1, 3-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.
 
Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. US 20160078900 A1 (hereinafter referred to as “Baron”) in view of Gray et al. US 20180242027 A1 (hereinafter referred to as “Gray”) in view of Kuznetsov et al. US 20130317951 A1 (hereinafter referred to as “Kuznetsov”) and further in view of Oyman et al. US 20160105478 A1 (hereinafter referred to as “Oyman”).

As per claim 1, Baron teaches:
An arrangement for searching for digital video material (Baron, [0018] – Cloud-enabled multimedia search), 
wherein the arrangement comprises at least one processor configured to receive a number of video items (Baron, [0018] – The mobile computing devices capture media data such as video clips, audio clips, or still images, and upload the media data to the cloud analytics server); 
store the video items in a database (Baron, [0018] – The cloud analytics server processes the uploaded media data, producing a searchable database of media data and related metadata); 
provide metadata for any or each video item wherein said metadata is obtained through utilizing supplementary data provided by at least one user device via which said video item has been respectively obtained (Baron, [0042] – The metadata may include metadata entered by the user, for example tags, labels, or other annotations, wherein this data entered by the user is equivalent to being obtained through utilizing supplementary data); 
receive a search query wherein at least one search criterion comprised in the search query is related to said metadata (Baron, [0018] – The media queries may include search terms based on media content and metadata); 
determine video item search results matching the search query among said at least one video item stored in the database (Baron, [0051] – The query results may include a reference to matching media clips); and 
Although Baron teaches metadata which can include image quality attributes in paragraphs [0027] and [0069], Baron doesn’t go into detail about searching a duration of video content and subsets that are within the time range of the duration, however, Gray teaches:
provide an output to a user comprising the video item search results, wherein the video item is related to time duration (Gray, [0035] – There may be a search of metadata of a set of video streams that were captured at least partly within a window of time of a primary data stream) and 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baron’s invention in view of Gray in order to allow a search for subsets of items that are within a window of time; this is obvious to combine because another criteria of a query is a known technique used to improve similar 
said provided metadata comprises at least one quality indicator (Baron, [0027] and [0069] – The metadata may include technical information identifying the mobile computing device or providing capture information such as white balance, exposure, aperture, image quality attributes, or similar), 
Baron as modified doesn’t go into detail about splitting up a single video item into multiple segments which relate to a discrete subduration of the video item, however, Kuznetsov teaches:
which is determined through analysis of said supplementary data related to multiple subitems of the video item, wherein the subitems are segments of the video item and each subitem is related to a discrete or overlapping subduration of the video item, wherein each subitem falls within the range from one video frame to the entire video item (Kuznetsov, [0027] – An original video may be divided into different sets of video based on which individual is speaking by using speech recognition algorithms, wherein this is interpreted as an analysis of supplementary data of a video item which is the different speech within the video and each speech within the video is interpreted as a subitem of the video which fall within the range of the video in its entirety) and 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Baron’s invention in view of Kiznetsov in order to divide a single video item into multiple sets of video based on content; this modification would have been motivated by the advantage that a user of a content browser could 
Baron as modified doesn’t go into detail about quality indicators for each subitem, however, Oyman teaches:
said at least one quality indicator is assigned to each corresponding subitem (Oyman, [0025] – The quality metadata can dynamically indicate a quality level for the media content segments), 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baron’s invention as modified in view of Oyman in order to include quality indications for each segment of video data; this is advantageous because this way the quality metadata is dynamic for the media content segments and requests for increased quality can be made for each segment rather than the entire video (Oyman, paragraph [0025]).
further wherein the video item is divided into subitems based on data selected from the group of recognized video content, quality of video material, or related sensor data (Kuznetsov, [0027] – An original video may be divided into different sets of video based on which individual is speaking by using speech recognition algorithms, wherein this is interpreted as dividing a video item based on recognized video content).
As per claim 3, Baron as modified teaches:
The arrangement of claim 1, wherein the output is indicative of said at least one quality indicator (Baron, [0027] and [0069] – The metadata may include technical .
As per claim 4, Baron as modified teaches:
The arrangement of claim 1, wherein at least part of the metadata is obtained through utilizing data provided by one or more sensors, at least one of said sensors being selected from the group consisting of: 
a camera, thermal imaging camera, image sensor, a magnetometer, an accelerometer, a microphone, a location sensor, a satellite positioning based location sensor, a GPS sensor, pressure sensor, temperature sensor, moisture sensor, and a gyroscope (Baron, [0029] and [0030]).
As per claim 5, Baron as modified teaches:
The arrangement of claim 1, wherein the metadata comprises indication of time or location, which is obtained via the user device (Baron, [0044] – Metadata-based queries may be based on search keywords, plaintext description, technical metadata attributes, a sentiment factor, location, or date and time).
As per claim 6, Baron as modified teaches:
The arrangement of claim 1, wherein the search query comprises at least a time and a location as search criteria (Baron, [0044] – Metadata-based queries may be based on search keywords, plaintext description, technical metadata attributes, a sentiment factor, location, or date and time).
As per claim 7, Baron as modified teaches:
The arrangement of claim 1, wherein the output comprises a selected number of video item search results within a selected location range, where all video item search results within the location range are arranged according to a selected criterion (Baron, [0047] – The location for the media query may be fine grained and may include orientation information, allowing selection of media from particular viewpoints of a large event. For example, the location may specify locations and viewing angles in a stadium used for a live sporting event. Thus, the media query may build a panoramic view of an event from multiple view points).
As per claim 8, Baron as modified teaches:
The arrangement of claim 7, wherein the criterion is related to video quality (Baron, [0069] – The metadata may include technical information identifying the mobile computing device or providing capture information such as white balance, exposure, aperture, image quality attributes, or similar. In some embodiments, the metadata may include location information. For example, the metadata may include GPS coordinates provided by the location circuitry).
As per claim 9, Baron as modified teaches:
The arrangement of claim 1, configured to determine, for the video item, metadata associated with the item, wherein the metadata includes a tag indicative of an event, a cultural, sports or party event (Baron, [0042] – The metadata may .
As per claim 14, Baron as modified teaches:
The arrangement of claim 1, configured to provide a compilation selectively constructed from two or more video items taking into account the search query in selecting the video items or in determining their contribution to the compilation (Baron, [0018] – Search results are equivalent to compilations).

Claims 19 and 20 are directed to a method performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejections made to claim 1 are applied to claims 19 and 20.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Gray in view of Kuznetsov in view of Oyman and further in view of Shreyas et al. US 20170351703 A1 (hereinafter referred to as “Shreyas”).

As per claim 10, although Baron as modified teaches metadata in the form of tags associated with events, Baron doesn’t go into explicit detail about determining an event by analyzing metadata such as location, however, Shreyas teaches:
The arrangement of claim 9, wherein the event indicating metadata is determined based on the video image data of the item, time data associated with the item, location data associated with the item, microphone-based sound data, or other sensor data (Shreyas, [0052] – the content items of each subset are organized to one or more groups of content items based on a threshold proximity in the time stamps associated with the content items of the group (e.g., the time stamps associated with each content item of the group are less than or equal to the threshold multi-event time range of 6-12 months). In addition, each group of content items is associated with a single event, which may be determined based on the geospatial metadata (e.g., specific geographic location, specific GPS coordinates, distance from the user's usual or "hotspot" locations, distance between the locations associated with multiple content items, etc.)).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baron’s invention as modified in view of Shreyas in order to determine an event based on metadata; this is advantageous because it allows grouping of items based on metadata that are associated with the same event (Shreyas, paragraph [0052]).

As per claim 11, Baron as modified with Shreyas teaches:
The arrangement of claim 9, wherein the event indicating metadata is determined based on event information characterizing the locations and times of at least one event (Shreyas, [0044] – The social-networking system may determine whether the time stamps of the content items of each subset are within a time range that is less than or equal to a threshold single-event time range.  See also paragraph [0052]).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Gray in view of Oyman and further in view of Park et al. US 20170124427 A1 (hereinafter referred to as “Park”).

As per claim 12, Baron as modified doesn’t go into detail about a visual map indicating a number of points where videos have been captured, however, Park teaches:
The arrangement of claim 1, configured to provide a map comprising the location indicated in the search query and a timeline comprising the time indicated in the search query, wherein the map indicates a number of points where a corresponding number of video items have been captured at a time corresponding to the time indicated on the timeline (Park, [0094] – Images may take the form of a map based on the geolocation information collected from the metadata of the collected images that indicates the location of the image trends).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baron’s invention as modified in view of Park in order to visualize data based on geolocation; this is advantageous because it allows the user to see the different items visually and how they relate to criteria that corresponds to geolocation information (Park, paragraph [0094]).

As per claim 13, Baron as modified with Park teaches:
The arrangement of claim 12, wherein the output provides information concerning the angle of view, shooting direction or direction from which video material of a video item has been captured (Baron, [0047]).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Gray in view of Kuznetsov in view of Oyman and further in view of Dey et al. US 20140094220 A1 (hereinafter referred to as “Dey”).

As per claim 15, Baron as modified doesn’t go into detail about a button on an interface, however, Dey teaches:
The arrangement of claim 1, comprising said at least one user device, provided with a user interface, wherein the user interface comprises a multifunctional record-button as on-screen symbol, the record button being indicative of the quality of the video material being recorded at a certain time (Dey, [0059]).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baron’s invention as modified in view of Dey in order to add a button to an interface; this is a known technique used in devices which relate to recording and would yield the predictable result of a user being able to record images with the touch of a button on the screen (Dey, paragraph [0059]).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Gray in view of Kuznetsov in view of Oyman in view of Dey and further in view of Adimatyam et al. US 20150067531 A1 (hereinafter referred to as “Adimatyam”).

As per claim 16, Baron as modified with Dey doesn’t go into detail about a repositioning function, however, Adimatyam teaches:
The arrangement of claim 15, wherein the user interface is configured to enable repositioning of the record-button by a user of the user device (Adimatyam, [0063]).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baron’s invention as modified in view of Adimatyam in order to allow repositioning of a button; this is advantageous because it allows customization from a user based on preferences (Adimatyam, paragraph [0063]).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Gray in view of Kuznetsov in view of Oyman and further in view of Griss et al. US 20040109007 A1 (hereinafter referred to as “Griss”).

As per claim 17, Baron as modified doesn’t go into detail about haptic feedback based on a change of camera angle, however, Griss teaches:
The arrangement of claim 1, wherein the arrangement indicates, via haptic feedback to a user of the user device, a change occurring in the captured video content (Griss, [0022]).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Baron’s invention as modified in view of Griss in order to give haptic feedback to a user based on changes in viewing angles; this is 
As per claim 18, Baron as modified with Griss teaches:
The arrangement of claim 17, wherein the change is related to the angle of view or shooting direction regarding a camera of the capturing device and video content captured therewith (Griss, [0022]).

Response to Arguments
The 112 rejection for indefiniteness to the claims has been withdrawn due to amendments made to the claims.

Applicant’s arguments with respect to claim 1 have been considered but are generally moot because the arguments do not apply to any of the references being used in the current rejection.  Applicant’s main argument is about the inadequate teaching for one video item being segmented into subsets based on analysis of video content.  The newly discovered reference Kuznetsov teaches this limitation.

Conclusion
Shingu et al. US 20050275716 A1 teaches dividing a video according to each speaker within the video in paragraphs [0079]-[0080].
Tanikawa et al. US 20060143650 A1 teaches segmenting video content in paragraphs [0009]-[0012].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 22, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152